Chapman, C. J.
In the conveyance of the Middlesex Company to Marshall, the manifest intent of the grantors was, after granting the right to the water of the well for the reasonable use of the occupants of the dwelling-houses on the granted premises, to reserve the remaining water to the grantors and their assigns in gross. It is contended that such a reservation is void as to the assigns of the grantors. But its validity is established in Goodrich v. Burbank, 12 Allen, 459. The right to take the water may be enjoyed in any reasonable manner, whether by means of a pump or bucket, or otherwise. And the right to take it directly from the well may be divisible among many servants or licensees or grantees, as well as the right to take it from an aqueduct by means of which it has first been drawn out of the well. As the defendant has a prior right to the water which he needs, it is not material to him who takes the remainder of it; and he has no right to interrupt those who come for water by virtue of the right reserved to the Middlesex Company.

Decree for the plaintiff with c ists.